Citation Nr: 1416464	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2009, the Veteran stated that he wanted to reopen his claim for service connection.  Additionally, the May 2011 statement of the case indicates the Veteran previously claimed service connection for a knee disability in 2001.  However, the Board notes that there is no prior rating decision of record denying service connection for a left knee disability.  As such, the Board characterizes the issue on appeal as a claim for direct service connection.

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  The Virtual VA paperless claims processing system includes VA treatment records that have not been associated with the paper claims file, to include records dated from May 2011 to December 2012.

The Veteran provided testimony at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Service treatment records show the Veteran had symptomatic Osgood Schlatter's disease in October 1974.  He was given a 30 day profile.  A January 1975 record notes Osgood Schlatter and a diagnosis of patellar tendonitis. 

The record contains an August 2010 formal finding on the unavailability of service treatment records.  The Veteran submitted partial service treatment records as part of his claim. 

During the July 2012 hearing, the Veteran reported a left knee arthroscopy performed in 1988.  He indicated that he was unable to obtain records for this procedure.

On VA examination in May 2010, the examiner stated that he could not provide an opinion regarding the left knee disability as there was no documentation in the service treatment records that would allow him to associated the current left knee disability to service.

In a June 2010 VA addendum opinion, the same examiner provided an explanation that the left knee disability was not caused by or a result of the service-connected right knee disability, and that his current left knee degenerative joint disease was not caused by or the result of the in-service finding of Osgood Schlatter's.  However, he did not address the etiology of the Veteran's degenerative joint disease in the left knee directly.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore an addendum opinion is necessary for the VA examiner to address the etiology of the Veteran's left knee arthritis.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee arthritis.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

2. Following receipt of any outstanding records, obtain an addendum opinion from the VA examiner who conducted the May 2010 VA examination for the knee.  If this examiner is unavailable another appropriate examiner should render the opinion.  The examiner should review the claims file prior to providing an opinion.

Following a review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any degenerative joint disease of the left knee is related to the Veteran's period of service.

In formulating the opinion the examiner is asked to comment on the Veteran's service treatment records which in October 1974 show symptomatic Osgood Schlatter's disease and in January 1975 patellar tendonitis.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

The examiner is asked to provide a rationale for the opinion rendered.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


